DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. The restriction is made final.

Information Disclosure Statement
The Office Action of the China Patent Office listed on the IDS filed 10/21/2022 could not be considered because an English translation was not provided.

Specification
The disclosure is objected to because of the following informalities:
Regarding pg. 2, lns. 33-34: the recitation “the shapes of the bottom crushing cavity and the parallel region vary much after a time period of wearing” contradicts lines 28-30 which recites “the wear of the lining plate is uniform, and the shape of the crushing cavity remains unchanged even if the lining plate is worn.” Appropriate correction is required.

Claim Objections
Claims 1-2 and 7 are objected to because of the following informalities:
Regarding claim 1: there is no antecedent basis for “the working faces” in line 5, or “the feed port” and “the discharge port” in the last line.
Further, the term “which” in line 6 should read ‘the multiple sets of cast-in alloy’ to eliminate any potential confusion about what structure the term is referring to.
Regarding claim 2: there is no antecedent basis in the claim for “the rotating axis”.
Further, the recitation “the generatrix of the stepped curve surface …” should read, for example, ‘a generatrix of each of the stepped curve surfaces …’ to avoid potential confusion about which stepped curve surface is being referred to.
Regarding claim 7: the phrase “of multi-gradient …” in line 1 should read ‘of a multi-gradient …’ Further, there is no antecedent basis for “the working face”. The phrase “of multi-gradient …” in line 2 should read ‘of the multi-gradient …’
Appropriate correction for the above list of issues is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 3: there is no antecedent basis for “the conical surfaces” (lns. 4, 6, 8) and it is unclear if they are intended to be the same as or additional to the “working faces” of claim 2, from which claim 3 depends. They are being interpreted to be the same.
Regarding claim 5: the limitation of “the portion of the crushing cavity near the discharge port” renders the claim indefinite because “near” is a subjective term and metes and bounds for the term have not been set forth. How far from the discharge port can the portion be and still be considered “near” the discharge port?
	Appropriate correction for the above list of issues is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Loke et al. (US 2016/0288128 A1).
Regarding claims 1 and 7: Loke discloses a multi-gradient structure-reinforced cone crusher, comprising:
a movable cone (inner cone) and a fixed cone (outer cone) arranged around the movable cone (see fig. 1A and ¶ 15), with a crushing cavity formed in the radial space between the fixed cone and the movable cone (see fig. 1A),
wherein surfaces of the fixed cone and the movable cone that are opposite to each other are respectively provided with a fixed cone lining plate (“stationary bowl liner 10”) and a movable cone lining plate (“gyrating mantle liner 20”); working faces (14, 24, fig. 1B) of the fixed cone lining plate and the movable cone lining plate that face the crushing cavity are provided with multiple sets of cast-in alloy (30) (see figs. 1C-1D, ¶44), which are different in at least distribution density (see figs. 1C-1D, from top to bottom, each circumferential row of cast-in alloys 30 contains more of the cast-in alloys) and shape (see fig. 4) of the cast-in alloy in a direction from a feed port (where the upper directional arrow is located in fig. 1B) to a discharge port (the space between a lower portion of the inner and outer cones).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Loke et al. (US 2016/0288128 A1), in view of Zhu (US 2014/0054402 A1).
Regarding claim 2, which depends on claim 1: Loke discloses the working faces (14, 24) of the fixed cone lining plate (10) and the movable cone lining plate (20) are curved surfaces surrounding the rotating axis of the movable cone respectively (see figs. 1B-1D, the working faces are circular/curved surfaces thereby surrounding the rotating axis) and the crushing cavity is formed into multiple levels of sub-crushing cavities (see annotated fig. 1B of Loke below, and fig. 1C).

    PNG
    media_image1.png
    267
    479
    media_image1.png
    Greyscale

1st Annotated Figure 1B of Loke


Loke is silent regarding the working surfaces being stepped such that a generatrix of the stepped curve surface comprises a plurality of broken line segments.
However, Zhu teaches a cone crusher comprising an inner movable cone (2) and an outer fixed cone (1) having working surfaces with stepped curve surfaces comprising a plurality of broken line segments (between the steps formed by the loop ribs on the working surfaces), so that the crushing cavity is formed into multiple levels of sub-crushing cavities (see annotated fig. 3 of Zhu below). Zhu teaches the loop ribs provide an axial cutting force and will obliquely cut into the materials, which assist in crushing (¶ 35).

    PNG
    media_image2.png
    255
    729
    media_image2.png
    Greyscale

Annotated Figure 3 of Zhu

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Loke’s working surfaces with loop ribs for generating an axial cutting force and for obliquely cutting into the materials, thereby assisting in crushing as taught by Zhu which increases crushing efficiency. The proposed modification results in Loke’s working surfaces being stepped curve surfaces surrounding the rotating axis of the movable cone, and a generatrix of the stepped curve surfaces comprising a plurality of broken line segments, so that the crushing cavity is formed into multiple levels of sub-crushing cavities.
	Claims 3-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Loke, in view of Zhu, and further in view of Hamada et al. (US 2004/0159728 A1).
	Regarding claim 3, which depends on claim 2: Loke discloses the multiple levels of
sub-crushing cavities comprise an upper sub-crushing cavity, a middle sub-crushing cavity and a
lower sub-crushing cavity (see annotated fig. 1B of Loke above);
	wherein the generatrices of the working faces of the fixed cone lining plate and the movable cone lining plate corresponding to the upper sub-crushing cavity form an engagement angle α3 (see annotated fig. 1B of Loke below), the generatrices of the working faces of the fixed cone lining plate and the movable cone lining plate corresponding to the middle sub-crushing cavity form an engagement angle α2 (fig. 1B below), and the generatrices of the working faces of the fixed cone lining plate and the movable cone lining plate corresponding to the lower sub-crushing cavity form an engagement angle α1 (fig. 1B below).

    PNG
    media_image3.png
    270
    428
    media_image3.png
    Greyscale

2nd Annotated Figure 1B of Loke

	Loke is silent regarding middle angle α2 > upper angle α3 > lower angle α1.
	However, Hamada teaches a cone crusher (fig. 1) comprising a fixed cone (2) and a movable cone (3), and generatrices of the working faces (2a, 3a, fig. 2) of the cones (2, 3) corresponding to an upper sub-crushing cavity form an engagement angle θ1, the
generatrices of the working faces (2b, 3b) corresponding to a middle sub-crushing cavity form an engagement angle θ2, and the generatrices of the working faces (2c, 3c) corresponding to a lower sub-crushing cavity form an engagement angle θ3, and Hamada allows for an embodiment wherein middle angle θ2 > upper angle θ1 > lower angle θ3 (see ¶ 55 and fig. 2). Thus, (θ2 = α2) > (θ1 = α3) > (θ3 = α1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Loke such that α2 > α3 > α1, as taught by Hamada, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 4, which depends on claim 3: modified Loke teaches α1 = 0.5α3 ~ 0.8α3, and α2 = 0.8α3 ~ 1.5α3 (¶ 55 of Hamada states θ1 < 20 degrees, θ2 = 5-10 degrees, and θ3 = 2-3 degrees; note that θ1 = α3, θ2 = α2, and θ1 = α3; thus the claimed equations with respect to Hamada are θ3 = 0.5θ1 ~ 0.8θ1, and θ2 = 0.8θ1 ~ 1.5θ1; and at least when θ1 = α3 = 6 degrees the claim limitations/equations are met by Hamada, such that θ3 = α1 = 0.5(6) = 3 degrees and θ2 = α2 = 1.5(6) = 9 degrees).
Regarding claim 5, which depends on claim 3: the skilled artisan understands that as the movable inner cone of Loke rotates (see fig. 1A) there will be at least one point in the revolution of the movable cone at which at least the portions of the generatrices (see the 2nd fig. 1B above), corresponding to the working faces, near the discharge port (the space between a lower portion of the inner and outer cones) are parallel to each other, thereby forming a parallel sub-crushing cavity during that time.
Regarding claim 6, which depends on claim 5: Loke discloses the cast-in alloy (30) of the upper sub-crushing cavity (see the 1st fig. 1B above) has an elliptical or rectangular cross section (fig. 4 and ¶ 43); and/or,
the cast-in alloy of the middle sub-crushing cavity (see the 1st fig. 1B above) has a circular cross section in diameter (fig. 4 and ¶ 43); and/or,
the cast-in alloy of the lower sub-crushing cavity (see the 1st fig. 1B above) has a circular cross section (fig. 4 and ¶ 43).
Loke is silent regarding the sizes of the cast-in alloys. However, it has been held that where the only difference between the prior art and the claims is the relative dimensions of the claimed device and the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 § IV(A)). Applicant has not disclosed any evidence that the claimed sizes of the cast-in alloys provides a difference in performance relative to those of Loke and, thus, determining the ideal sizes of the cast-in alloys must be considered to be within the level of ordinary skill in the art.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-  Decker et al. (US 3,603,516 A); at least the figures are pertinent to at least claims 1-3 and 7

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725   
/KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700